DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III, FIGs. 11-12, and claims 1-20 in the reply filed on 08/19/2022 is acknowledged. The traversal is on the ground(s) that the species are not mutually exclusive, and the species have similar features, such as first and second magnetic core pieces, and U-shaped coil windings. Therefore, applicant states that the search and examination of Species III-VII can be done without serious burden. This is not found persuasive because the magnetic core pieces and U-shaped coil windings have different structure, which are claimed in different claims. For example, the mount terminals in claim 5 have the same direction, and the terminals in claim 6 have opposite direction. The different structures of the different species require further search and consideration, which is a serious burden on the examiner. Furthermore, if the applicant believes that the species are not patentably distinct, the applicant has to admit on the record that the species are obvious variant over each other, which will allow the examiner to use a 103 rejection to render obvious the claims that belong to the non-elected species. At least claims 4-5, 10, and 14-19 do not read on the elected species and are withdrawn accordingly. Applicant should carefully review which claim(s) read(s) on the elected species and which claim(s) do(does) not when making an election to a restriction requirement. In this Office Action, claims 1-3, 6-9, 11-13, and 20 are examined, and claims 4-5, 10, and 14-19 are withdrawn from consideration.

Drawings
The drawings are objected to because drawings include handwritten numbers, and the drawings are too dark and blurry. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-13, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plane" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it’s not clear what’s intended by “the first surface mount terminal and the second surface mount terminal extend from the plane of the winding legs in an opposite direction to the top winding section” as recited in lines 1-3. As seen in FIG. 11, terminals 118 and 120 extend in opposite direction to each other, but the extension direction of the top winding section 204 and terminal 118 are the same. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/665,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending Application No. 16/665,173 contains all the limitations of claims 1-20 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. PG. Pub. No. 2019/0214181 A1).
With respect to claim 1, Wang et al., hereinafter referred to as “Wang,” teaches an electromagnetic component assembly 10 (FIGs. 1-10) for a circuit board (mounted board, not expressly shown, para. [0048]), the component assembly comprising: 
a magnetic core 40 (e.g. FIG. 9) assembled from a first magnetic core piece 40a or 40b and a second magnetic core piece (the other of core piece 40a or 40b), wherein each of the first magnetic core piece and the second magnetic core piece each include a top side (upper side) and a bottom side (mounting side), wherein the top side is elevated from the circuit board and the bottom side is proximate the circuit board in use, and wherein the first magnetic core piece and the second magnetic core piece are arranged side-by-side (left and right side); and 
a first preformed conductive coil winding 20 and or 30 (e.g. FIG. 8) received by at least one of the first magnetic core piece and the second magnetic core piece; 
wherein the first preformed conductive coil winding includes: 
a U-shaped winding section 22 or 32 including a top winding section (upper yoke section) and a pair of winding legs (parallel side legs) extending from opposing ends of the top winding section; 
wherein the pair of winding legs extend coplanar to one another and are oriented perpendicular (the legs are vertically disposed on horizontally placed circuit board) to the circuit board in use, the pair of winding legs further being located in between the first magnetic core piece and the second magnetic core piece; 
wherein the top winding section is bent (the yoke is bent horizontally) to extend perpendicularly to the plane (vertical plane) of the pair of winding legs; and 
first and second surface mount terminals 26 and 36 respectively extending perpendicular (terminals 26 and 36 are horizontally bent for the vertical legs) to the pair of winding legs opposite the top winding section (paras. [0048], [0051]-[0052], and [0069])). While the top winding section 204 is bent over the upper recess 216 of core piece 210 in FIG. 11 of the present invention, the current claim limitation does not reflect this feature. Therefore, Wang teaches the top winding section bent as claimed.
With respect to claim 3, Wang teaches the electromagnetic component assembly of claim 1, wherein the first surface mount terminal 26 extends only on the bottom side of the first magnetic core piece 40a, and wherein the second surface mount terminal 36 extends only on the bottom side of the second magnetic core piece 40b (paras. [0048] and [0069]).
With respect to claim 6, best understood in view of 35 USC 112(b) rejection, Wang teaches the electromagnetic component assembly of claim 1, wherein the first surface mount terminal and the second surface mount terminal extend from the plane of the winding legs in an opposite direction (terminal 26 extends in opposite direction D1 of terminal 36 direction D2) to the top winding section (para. [0063]).
With respect to claim 7, Wang teaches the electromagnetic component assembly of claim 1, wherein at least one of the first and second magnetic piece is formed with a pair of vertical slots 40c to respectively receive the pair of winding legs (para. [0070]).
With respect to claim 8, Wang teaches the electromagnetic component assembly of claim 7, wherein both of the first and second magnetic piece are formed with a pair of vertical slots 40c to respectively receive the pair of winding legs (para. [0070]).
With respect to claim 9, Wang teaches the electromagnetic component assembly of claim 8, wherein at least one of the first and second magnetic piece is formed with an upper recess (upper end of inner core portion 46 is shorter than wall upper end of side-wall portion 42 to form recess for conductive coil 20 and or 30) to receive the top winding section (para. [0075]).
With respect to claim 20, Wang teaches the electromagnetic component assembly of claim 1, wherein the component is a power inductor (para. [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Silva et al. (U.S. PG. Pub. No. 2014/0266552 A1).
With respect to claim 2, Wang teaches the electromagnetic component assembly of claim 1. Wang does not expressly teach the top winding section extends over only one of the first magnetic core piece and the second magnetic core piece even though it could have been interpreted that the top winding section of conductive coil 22 or 32 is disposed only on core 40a or 40b, respectively.
Nonetheless, Silva et al., hereinafter referred to as “Silva,” teaches an electromagnetic component 102 (FIG. 3), wherein the top winding section 194 or 200 extends over only one of the first magnetic core piece 160 and the second magnetic core piece 162 (paras. [0052]-[0053]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the top winding section as taught by Silva to the electromagnetic component of Wang to reduce size (para. [0029]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Zhang et al. (U.S. PG. Pub. No. 2017/0154724 A1).
With respect to claim 11, Wang teaches the electromagnetic component assembly of claim 1. Wang does not expressly teach the magnetic core has a length dimension, a width dimension, and a height dimension, wherein the length and height dimension are substantially greater than the width dimension.
Zhang et al., hereinafter referred to as “Zhang,” teaches an electromagnetic component 1 (FIG. 1), wherein the magnetic core 10 has a length dimension Wt, a width dimension Ht, and a height dimension Lt, wherein the length and height dimension are substantially greater than the width dimension (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dimensions as taught by Zhang to the electromagnetic component of Wang to reduce size or save the circuit board real estate.
With respect to claim 12, Wang in view of Zhang teaches the electromagnetic component assembly of claim 11, wherein the first and second surface mount terminals extend parallel to the width dimension (dimension in y direction) (Wang, para. [0068] and or [0057]).
With respect to claim 13, Wang teaches the electromagnetic component assembly of claim 11, wherein the plane of the pair of winding legs is oriented to extend parallel to the length dimension (dimension in y direction) of the magnetic core (Wang, para. [0068] and or [0057]). This interpretation is proper because claim 13 depends on claim 11, not claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narayanan et al. (U.S. Patent No. 10,431,373 B2) teaches the top winding section 20 extending only on core 12, as claimed in claim 2, Ashizawa et al. (U.S. Patent No. 11,328,855 B2) teaches upper recess 60N3 (FIG. 12) as claimed in claim 9. A list of other pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837